        Case 3:20-cv-01682-K Document 57 Filed 06/14/21        Page 1 of 3 PageID 772



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SEAN PARSONS,                                  §
                                               §
                   Plaintiff,                  §
                                               §
V.                                             §             No. 3:20-cv-01682-K
                                               §
LIBERTY INSURANCE                              §
CORPORATION and MICHAEL                        §
RANEY,                                         §
                                               §
                 Defendants.                   §

                         MEMORANDUM OPINION AND ORDER

           Plaintiff Sean Parsons has filed a Motion for Leave to File Supplemental

     Response to Defendant Liberty Insurance Corporation’s Motion for Summary

     Judgment, see Dkt. No. 55, which United States District Judge Ed Kinkeade has

     referred to the undersigned magistrate judge for hearing if necessary and

     determination, see Dkt. No. 56.

           Parsons requests leave to supplement his response to Liberty’s pending

     summary judgment motion. Parsons makes his request under Federal Rule of Civil

     Procedure 15(d), which applies to the amendment of pleadings. But the proper

     authority for this motion is Northern District Civil Local Rule 56.7, which provides

     that “[e]xcept for the motions, responses, replies, briefs, and appendixes required by

     these rules, a party may not, without the permission of the presiding judge, file

     supplemental pleadings, briefs, authorities, or evidence.” N.D. TEX. CIV. R. 56.7. “In

     short, Rule 56.7 ‘regulates the summary judgment materials that can be filed’ by




                                              -1-
   Case 3:20-cv-01682-K Document 57 Filed 06/14/21         Page 2 of 3 PageID 773



requiring leave of court for supplemental materials.” Thomas v. State Farm Lloyds,

No. 3:15-cv-1937-B, 2016 WL 9527975, at *1–2 (N.D. Tex. Oct. 6, 2016) (quoting Home

Depot U.S.A., Inc. v. Nat’l Fire Ins. Co. of Hartford, No. 3:06-cv-0073-D, 2007 WL

1969752, at *2 (N.D. Tex. June 27, 2007)). “Local Rule 56.7 gives a presiding judge

leeway to allow a party to supplement its motion for summary judgment,” Smith v.

State Farm Lloyds, No. 2:18-cv-210-Z-BP, 2020 WL 2832393, at *5 (N.D. Tex. June 1,

2020), and “[t]he decision to grant or deny leave to supplement is within this Court’s

sound discretion,” Willingham v. Mktg. Assocs., Inc., No. 3:15-cv-1809-BN, 2016 WL

1182480, at *1 (N.D. Tex. Mar. 28, 2016).

      Parsons contends that his supplement is necessary because new case law

renders Liberty’s arguments concerning his TPPCA claim no longer valid. It is true

that, after filing his response to Liberty’s summary judgment motion, the Fifth

Circuit issued Shin v. Allstate Texas Lloyd’s, 848 F. App’x 173 (5th Cir. 2021), in

which the panel reversed a district court’s summary judgment grant on a TPPCA

claim with similar facts and legal issues as those presented here. But the holding in

Shin was based entirely on the Texas Supreme Court’s interpretation of the TPPCA

in Hinojos v. State Farm Lloyds, 619 S.W.3d 651 (Tex. 2021), which was issued on

March 19, 2021 – well before Parsons’s response was due. Leave to file supplemental

briefing on a case decided well before the deadline would normally not constitute “a

good reason for allowing” a supplemental brief “at this stage of the summary

judgment briefing.” Racetrac Petroleum, Inc. v. J.J.’s Fast Stop, Inc., No. CIV.A. 3:01-

cv-1397, 2003 WL 251318, at *19 (N.D. Tex. Feb. 3, 2003).




                                          -2-
  Case 3:20-cv-01682-K Document 57 Filed 06/14/21                                        Page 3 of 3 PageID 774



      That said, because Hinojos may materially affect the outcome of the TPPCA

claim in this case, the Court would benefit from the parties’ views on the case and

how it applies to these facts. The Court will therefore consider Parsons’s

supplemental response brief, attached to his motion as Exhibit 1, to the extent it

discusses Hinojos and the subsequent federal cases applying its holding. Liberty must

file a reply to Parsons’s supplemental brief, which addresses Hinojos and cases

applying Hinojos and is no longer than 5 pages, by June 21, 2021.

      SO ORDERED.

      DATED: June 14, 2021




                                       ______________________________________________________________________________________________________________________


                                       DAVID L. HORAN
                                       UNITED STATES MAGISTRATE JUDGE




                                            -3-
